Citation Nr: 0707354	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed 
in a November 12, 1996 rating decision which established 
service connection for Fuch's heterochromatic iridocyclitis 
of the left eye evaluated as 10 percent disabling.  

2.  Entitlement to an effective date earlier than March 4, 
2002 for a grant of service connection for bilateral 
photophobia.

3.  Entitlement to an effective date earlier than June 16, 
2000 for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
November 1984, from October 1986 to April 16, 1987, and from 
May 18, 1987 to July 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2004, the veteran presented testimony during a 
hearing before RO personnel.  In July 2004 and November 2006, 
the veteran presented testimony before the undersigned 
Veterans Law Judge in video conferences from Pittsburgh, 
Pennsylvania; transcripts of those hearings are of record.   

During the course of the appeal, the Board remanded the case 
in November 2004 for additional evidentiary and procedural 
development.  Following this development, the effective dates 
previously assigned for the veteran's bilateral photophobia 
and TDIU awards were confirmed in a February 2006 rating 
decision.  The case was returned to the Board, and, in May 
2006, it was again remanded to afford the veteran another 
hearing.

The issue of whether clear and unmistakable error (CUE) was 
committed in a November 12, 1996 rating decision which 
established service connection for Fuch's heterochromatic 
iridocyclitis of the left eye evaluated as 10 percent 
disabling is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to service connection 
for photophobia received prior to June 20, 2002, and the RO 
construed a letter dated March 4, 2002 (received in May 2002) 
as a claim for service connection for photophobia. 

3.  The evidence does not show unemployability solely on 
account of the service-connected disabilities prior to June 
16, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 4, 
2002, for the grant of service connection for photophobia 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).

2.  The criteria for an effective date earlier than June 16, 
2000, for the establishment of entitlement to a TDIU due to 
service-connected disabilities have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§  3.400, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The record reflects that the veteran was provided with 
information regarding VCAA on April 25, 2001, November 24, 
2004 and January 17, 2006.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in March 
2006.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Additionally, if new and 
material evidence is received within the appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  Otherwise, if new and material evidence 
was received after a final disallowance, the effective date 
will be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  Any communication indicating an intent to apply for 
benefits from a claimant, from his or her duly authorized 
representative, or from a Member of Congress, will be 
accepted as an informal claim as long as it identifies the 
benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  When a claim has 
been filed which meets certain requirements, an informal 
request for reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c).

Effective Date- Photophobia

Service connection for photophobia, effective from March 4, 
2002, was established pursuant to a September 2002 rating.  
The effective date of March 4, 2002 was assigned because 
included within a package of evidence submitted in May 2002 
by the veteran was a letter from a private physician, Dr. V., 
dated March 4, 2002.  The letter listed the veteran's several 
ocular dysfunctions including photophobia.  Other 
correspondence from Dr. V. dated in May 2000 and June 2001 
did not mention photophobia as a disorder.  It bears emphasis 
that the letter dated March 4, 2002 was not received by the 
RO until May 9, 2002.

The veteran asserts that the effective date for service 
connection for photophobia should date back to August 1996 
when he filed an application for compensation benefits that 
was received on August 5, 1996, which included a claim, in 
pertinent part, for "loss of vision."  He asserts that the 
claim should be interpreted to include photophobia.  

The Board observes that there were findings of Fuch's 
heterochromatic iridocyclitis as well as for photophobia 
(November 1995) in service.  In conjunction with his August 
1996 claim, the veteran was afforded a VA examination in 
October 1996, which listed complaints of decreased vision and 
included an assessment of Fuch's Dystrophy, iridocyclitis, 
cataract, floaters and inflammation of the iris of the left 
eye, but there were no complaints or findings as to 
photophobia at that time.  The Board also observes that the 
veteran was afforded a Physical Evaluation Board in May 1996 
shortly prior to his separation, which likewise was silent as 
to complaints or findings of photophobia.  The August 1996 
claim filed by the veteran resulted in an award of service 
connection for Fuch's heterochromatic iridocyclitis of the 
left eye.  Absent any complaints of photophobia, a claim for 
service connection for photophobia was not considered.  

Photophobia is the "abnormal visual intolerance of light".  
Pierce v. Principi 18 Vet. App. 440 (2004). 

In this case, the August 5, 1996 submission, in pertinent 
part, was for "loss of vision", e.g.. diminished visual 
acuity not for intolerance to light.  The law is dispositive 
in this matter.  VA is not clairvoyant.  VA is not required 
to anticipate any potential claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995).

At the time of that 1996 claim, photophobia was not even 
identified as a pathology affecting the veteran's vision.  
Neither the Physical Evaluation Board in May 1996 nor the 
October 1996 VA examination listed complaints or findings as 
to photophobia.  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Absent a showing of 
photophobia clinically identified in 1996, a claim for 
service connection for photophobia would not have succeeded 
in any event.  

The claim for service connection for photophobia in this case 
was first articulated at the June 2002 hearing.  Evidence 
received from a private physician or layperson will be 
accepted as a claim if the matter is within the competence of 
the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  See 38 C.F.R. § 
3.157(b)(2).  The date of receipt of such evidence is 
considered the date of claim.  Id.  In this case that 
evidence was received on May 9, 2002.  Accordingly, in 
consideration of the foregoing, there is no basis for an 
effective date earlier than March 4, 2002.

Effective Date- TDIU

The veteran was awarded TDIU effective June 16, 2000.  He 
avers that an earlier effective date is merited.  Prior to 
that date, the veteran's service-connected disabilities 
consisted of Fuch's heterochromatic iridocyclitis, rated 10 
percent disabling; depression, rated 30 percent disabling; 
low back pain, rated 0 (zero) percent disabling, a hearing 
loss, rated 0 (zero) percent disabling; residuals of an 
umbilical hernia, rated 0 (zero) percent disabling; and 
residuals of a right knee condition, rated 0 (zero) percent 
disabling.  Applying the principles for combined evaluations 
to the foregoing disabilities would produce a combined value 
of 37 percent, which rounded up, converts to a 40 percent 
overall degree of disability.  

The veteran filed for an increased rating for his eye 
disability on March 29, 2000.  A July 2000 rating action 
increased the evaluation for Fuch's heterochromatic 
iridocyclitis to 40 percent.  For the period from March 29, 
2000 until June 15, 2000, his combined disability evaluation 
was thus increased to 60 percent.  

The Board additionally observes that pursuant to an October 
2, 2000 rating, the assigned rating for residuals of an 
umbilical hernia was increased from a noncompensable 
evaluation to a 20 percent rating, effective from June 16, 
2000, which elevated the combined evaluation for the 
veteran's service connected disabilities to 70 percent.  
Inasmuch as the combined rating for all of the veteran's 
disabilities was 70 percent, the veteran first met the 
schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a) at that time.

The veteran formally submitted a claim for TDIU in March 
2001.  TDIU was awarded pursuant to a September 17, 2002 
rating, effective from June 16, 2000.  The veteran has 
challenged the assigned effective date.  

In this case, the record does not suggest that the veteran 
filed a formal or informal claim for TDIU prior to March 
2001.  The VA award derives from the when the veteran first 
met the schedular criteria for TDIU, i.e. June 16, 2000.  The 
clinical record prior to that time does not reflect that the 
veteran was unemployable.  In fact, according to an October 
2000 VA mental disorders evaluation, the veteran was even 
then employed doing airplane maintenance and described his 
employment as stable and that he was "doing the minimum."  

The Board observes that the veteran was also awarded Social 
Security disability benefits in September 2003.  

The claims file includes two employer-filed VA Form 21-4192 
(Request for Employment Information in Connection With Claim 
for Disability Benefits), both dated in June 2001.  One 
employer indicated that the veteran began employment in 
building and aircraft maintenance in March of the previous 
year, that he was employed 4 to 6 hours per day-20 to 30 
hours per week and that although he lost time amounting to 2 
1/2 months due to disability in the previous year, no 
concessions were made by reason of age or disability and that 
he was still employed at the time of the submission.  The 
other employer indicated that the veteran was employed for 
the period of April 30 2000, to July 23, 2000, where he 
worked doing interviews for the census and that he worked an 
average of 10 to 40 hours per week and that he lost no time 
due to his disability and that no concessions were made for 
his disablements.  He reportedly left that employment due to 
lack of work.  

In this case, in the absence of evidence showing the filing 
of a TDIU claim at an earlier date, the fact that the veteran 
was, according to the statements of former employers, 
employed full time until at least June 16, 2000, and based on 
a showing that June 16, 2000 was the date that the veteran 
first met the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), there is no basis 
to award an effective date earlier than June 16, 2000 for a 
TDIU.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the claims.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to an effective date earlier than March 4, 2002 
for the grant of service connection for photophobia is 
denied. 

Entitlement to an effective date earlier than June 16, 2002 
for the establishment of TDIU is denied. 


REMAND

The veteran has alleged that clear and unmistakable error 
(CUE) was committed in a November 12, 1996 rating decision 
that, after awarding service connection for Fuch's 
heterochromatic iridocyclitis of the left eye only assigned a 
10 percent rating.

A February 21, 2006 rating action addressed this issue, and 
the veteran was informed of the decision in a letter dated 
February 24, 2006.  The veteran submitted a timely notice of 
disagreement.  A statement of the case has not been issued in 
this regard.  The United States Court of Appeals for Veterans 
Claims has held that, where the record contains a notice of 
disagreement as to an issue, but no statement of the case, 
the issue must be remanded to the RO to issue a statement of 
the case, and to provide the veteran an opportunity to 
perfect the appeal.  Manlicon v. West, 12 Vet.App. 238 
(1999).

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2006), 
including issuance of an appropriate 
statement of the case addressing the 
issue of whether clear and unmistakable 
error (CUE) was committed in a November 
12, 1996 rating decision that, after 
awarding service connection for Fuch's 
heterochromatic iridocyclitis of the left 
eye only assigned a 10 percent rating.  
The veteran should be advised of need to 
file a timely substantive appeal if the 
veteran desires to complete an appeal as 
to these issues.  If a timely substantive 
appeal is received, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


